DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew A. Stanford on August 9, 2021.

IN THE CLAIMS:
In claim 3, line 20, the word “the” has been replaced by the word –a-, between the word “of” and the word “third”.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Kanehara (US Publication 2003/0040387 A1) is considered the closest prior art to the claimed inventions of independent claims 1 and 3.

Claim 1 claims:
	A transmission belt comprising:


plate shape arranged sequentially in a ring manner; and

a single-line ring having a belt shape configured to bind the plurality of elements together in a ring, each element of the plurality of elements includes pillar portions so that the single-line ring is inserted between the pillar portions and a locking edge, which is provided on one surface in a plate thickness direction of the-each respective element, indicating a boundary region from which a plate thickness of the respective element changes,

wherein:

the pillar portions have respective ends, which form an inner space between the ends so that the single-line ring is inserted in the inner space, the ends having portions in a curved shape each having a predetermined curvature radius along a plane parallel to the single-line ring, and

the portions of the ends of the pillar portions in the curved shape include a first portion, a second portion, and a third portion, the first portion being formed on a front side, where the locking edge is provided, at one end of the inner space, the second portion being formed on a rear side, where the locking edge is not provided, at another end of the inner space, the third portion being formed on the rear side at the one end of the inner space, and a curvature radius of the first portion is greater than a curvature radius of the second portion.

Kanehara does not disclose nor would be obvious to the limitations of the portions of the ends of the pillar portions in the curved shape include a first portion, a second portion, and a third portion, the first portion being formed on a front side, where the locking edge is provided, at one end of the inner space, the second portion being formed on a rear side, where the locking edge is not provided, at another end of the inner space, the third portion being formed on the rear side at the one end of the inner space, and a 

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitation of the portions of the ends of the pillar portions in the curved shape include a first portion, a second portion, and a third portion, the first portion being formed on a front side, where the locking edge is provided, at one end of the inner space, the second portion being formed on a rear side, where the locking edge is not provided, at another end of the inner space, the third portion being formed on the rear side at the one end of the inner space, and a curvature radius of the first portion is greater than a curvature radius of the second portion, in conjunction with the remaining limitations of claim 1. 

Claim 3 claims:
	A transmission belt comprising:

a plurality of elements, each element of the plurality of elements having a plate shape arranged sequentially in a ring manner; and

a single-line ring having a belt shape configured to bind the plurality of elements together in a ring, each element of the plurality of elements includes pillar portions so that the single-line ring is inserted between the pillar portions and a locking edge, which is provided on one surface in a plate thickness direction of each respective element, indicating a boundary region from which a plate thickness of the respective element changes, wherein:

the pillar portions have respective ends, which form an inner space between the ends so that the single-line ring is inserted in the inner space, the ends having portions in a curved shape each having a predetermined curvature radius along a plane parallel to the single-line ring, and

the portions of the ends of the pillar portions in the curved shape include a first portion, a second portion, and a fourth portion, the first portion being formed on a front side, where the locking edge is provided, at one end of the inner space, the second portion being formed on a rear side, where the locking edge is not provided, at another end of the inner space, the fourth portion being provided on the front side at the another end of the inner space, and a curvature radius of the fourth portion is less than a curvature radius of a third portion.

	Note: Underlined term “a” above is an Examiner’s Amendment.

Kanehara does not disclose nor would be obvious to the limitations of the portions of the ends of the pillar portions in the curved shape include a first portion, a second portion, and a fourth portion, the first portion being formed on a front side, where the locking edge is provided, at one end of the inner space, the second portion being formed on a rear side, where the locking edge is not provided, at another end of the inner space, the fourth portion being provided on the front side at the another end of the inner space, and a curvature radius of the fourth portion is less than a curvature radius of a third portion, in conjunction with the remaining limitations of claim 3.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitation of the portions of the ends of the pillar portions in the curved shape include a first portion, a second portion, and a fourth portion, the first portion being formed on a front side, where the locking edge is provided, at one end of the inner space, the second portion being formed on a rear side, where the locking edge is not provided, at another end of the inner space, the fourth portion being provided on the front side at the another end of the inner space, and a curvature radius of the fourth portion is less than a curvature radius of a third portion, in conjunction with the remaining limitations of claim 3.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/